Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Response to Amendment
The amendment filed February 17, 2022 has been entered.  Claims 1, 9, 21-22 are amended.  Claims 14, 18 are canceled.  Currently, claims 1-13, 15-17 and 19-22 are pending for examination.

Response to Arguments
Applicant’s request for a telephonic interview to carry out telephonic prosecution of this patent application has been denied.  After further search and consideration, the claims raise issues (presented below) that would be more appropriately addressed with written prosecution. 
Applicant’s arguments, see pages 10-15, filed February 17, 2022, with respect to the rejection(s) of claim(s) 1-13, 15-17 and 19-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gilkerson et al. (US PG Pub 2009/0157137).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17 and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “wherein the unselected vectors from the plurality of vectors remain displayed in the table at the display screen”.  The phrase “the unselected vectors” lacks antecedent basis as this term has not yet been defined in the claim.  While one of ordinary skill in the art could potentially infer that the unselected vectors corresponded to the vectors not selected as the first subset of the plurality of vectors, the claim does not provide sufficient limitations to interpret the limitation “wherein the unselected vectors from the plurality of vectors remain displayed in the table at the display screen” to be always true.  For example, the claim does not define that the selection of a set of vectors from the plurality of vectors in the table as a selected first subset of the plurality of vectors is less than the total plurality of vectors in the table such that there would result in unselected vectors for displaying.  Alternatively, the claim could be interpreted as selecting all the plurality of vectors in the table as a selected first subset of the plurality of vectors, in which case, there would be no unselected vectors to remain displayed in the table at the display screen.  Therefore, the claim is considered indefinite.
Claim 9 has been amended to state, “wherein displaying in the table the plurality of vectors on the display screen comprises displaying the selected first subset of the plurality of vectors and the unselected vectors from the plurality of vectors in the table on the display screen”.  Similar to claim 1, the phrase “the unselected vectors” lacks antecedent basis as this term has not yet been defined in the claim.  The difference however, is that it is further unclear if the unselected vectors are a result of “receiving a selection of a set of the plurality of vectors in the table as a selected first subset of the plurality of vectors” or if the unselected vectors are a result of “receiving a further selection of a vector from the received first subset of the plurality of vectors in the table”.  Additionally, the claim does not provide sufficient limitations to interpret the limitation “displaying… the unselected vectors from the plurality of vectors in the table on the display” to be always true.  For example, the claim does not define that the selection of a set of vectors from the plurality of vectors in the table as a selected first subset of the plurality of vectors or the further selection of a vector from the received first subset of the plurality of vectors in the table is less than the total plurality of vectors in the table such that there would result in unselected vectors for displaying.  Alternatively, the claim could be interpreted as selecting all the plurality of vectors in the table as a selected first subset of the plurality of vectors, or alternatively all the vectors from the received first subset during the further selection, in which case, there would be no unselected vectors to remain displayed in the table at the display screen.  Therefore, the claim is considered indefinite.
Claims 21 and 22 depend on claim 1 and 9, respectively, and also reference the limitation of the unselected vectors which as explained above, are indefinite.  These dependent claims fail to remedy the deficiencies of claims 1 and 9 are also indefinite.
Claims 2-8, 10-13, 15-17 and 19-20 are rejected to for being dependent on claims 1 or 9 and for failing to remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2013/0289640) in view of Xi et al. (US PG Pub 2013/0261687), Schotzko et al. (US PG Pub 2012/0078320) and Gilkerson et al. (US PG Pub 2009/0157137).
Regarding claims 1, 7-9, 19-20, Zhang et al. discloses a system and method for facilitating selection of at least one vector for delivering electrical stimulation to a chamber of the patient’s heart via electro-stimulation device, the system comprising: a display screen 172; and a controller configured to initiate capture threshold testing comprising: present, at the display screen, a plurality of vectors, wherein each vector represents a different combination of electro-stimulation electrodes used to deliver the electrical stimulation ([0018-0019]); measure a first parameter for each of the plurality of vectors using the electro-stimulation electrodes ([0058]); present, at the display screen, the measured first parameter for each of the plurality of vectors (Table 1); receive a selection of a set of vectors from the plurality of vectors as a selected first subset of the plurality of vectors in response to the presenting on the display screen the measured first parameter for each of the plurality of vectors ([0058-0059]); determine a second parameter for each of the vectors of the first subset of the plurality of vectors ([0059]); present, at the display screen, the determined second parameter for each of the vectors of the first subset of the plurality of vectors; receive a further selection of a vector from the received first subset of the plurality of vectors, in response to the presented determined capture threshold, for delivery of electrical stimulation to the patient’s heart ([0059]); and program the electro-stimulation device to use the selected vector when delivering electrical stimulation to the patient’s heart ([0060]).  Zhang et al. does not expressly disclose the first parameter is an electrical delay and the second parameter is a capture threshold.  Xi et al. teaches it is known in the art to look at electrical delay times (“RV-LV” delay) and the capture threshold as a first parameter and second parameter, respectively, when selecting pacing vectors ([0037]), therefore providing “an expedited test procedure is provided wherein only a subset of the total number of possible pacing vectors is initially tested to identify acceptable pacing vectors, thereby reducing the amount of time and effort needed to identify suitable vectors and, in particular, simplifying clinician workflow.” ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. with the teachings of Xi et al., specifically using electrical delay and capture threshold as the first and second parameter, respectively, in order to provide an efficient process of determining appropriate pacing vectors from a larger list of pacing vectors, the modification yielding predictable results.  Zhang et al. does not expressly disclose utilizing a table to present the plurality of vectors at the display screen.  Schotzko et al. teaches it is well known in the art to utilize a table to display results to a user ([0076]), such as electrode vectors each with different testing criteria parameters (“CRT efficacy, capture threshold, r-wave amplitude, impedance” Table 1), a user selecting vectors based on the displayed vectors and measurements ([0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. and select a table format to display the vectors and their testing criteria parameters as taught by Schotzko et al. as it is a known manner in which results may be displayed to a user ([0076]), such a modification would not alter the operation of the device, the results of such a modification would be reasonably predictable.  Zhang et al. also does not expressly disclose wherein the unselected vectors from the plurality of vectors remain displayed in the table at the display screen.  Gilkerson et al. teaches a device in the same field of endeavor as the claimed invention where it is known in the art for a user interface 405 to display different vectors selectable by a user, including the inappropriate vector, stating it is equivalent in the art to either have the inappropriate vector to be absent (not displayed), or remain displayed but grayed out ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to try displaying the unselected or inappropriate vector in the table on the display screen as taught by Gilkerson et al. in order to provide a complete list of plurality vectors to the user that were considered during the process of facilitating selection of at least one vector for delivering electrical stimulation, such that the user may be able to view both selected and unselected vectors, and since Gilkerson et al. teaches choosing to not display or display the unselected vectors are known equivalents in the art and such a modification would not alter the operation of the device and the results of such a modification be reasonably predictable.  
Regarding claims 2, 10, Zhang et al. in view of Xi et al. teach wherein to measure the electrical delay, the controller is configured to measure an RV-LV delay ([0037]) but is silent as to the table format of displaying the plurality of vectors in the table at the display screen, such as presenting the plurality of vectors in rows of the table, and to present the measured RV-LV delay in a first column of the table.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the RV-LV delay in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns, and more specifically the measured RV-LV delay in a first column of the table as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the RV-LV delay in the first column of the table and the plurality of vectors in rows of the table.
Regarding claims 5 and 17, Zhang et al. discloses determining a phrenic nerve stimulation threshold value for the first sub-set of the plurality of vectors ([0057]); and Zhang et al. in view of Schotzko et al. disclose presenting, in the table at the display screen, the determined phrenic nerve stimulation threshold value for each of the plurality of vectors in a column of the table (Table 1).
Regarding claims 21-22, one of ordinary skill in the art before the effective filing date of the claimed invention would have thought that the claimed limitations of presenting the plurality of vectors in rows of a displayed table, presenting the measured electrical delay for each of the plurality of vectors in the table at the display screen in a first column, selection of a first set of vectors as the selected first subset of the plurality of vectors as a first selection of rows of the table, presenting the determined capture threshold for each of the vectors of the first subset of the plurality of vectors, presenting the determined capture threshold for each of the first subset in a second column of the table, and receiving a further selection of the vector from the received first subset of the plurality of vectors, the controller configured to receive a second selection of one row of the table would have been obvious given the teachings taught by Zhang et al., Xi et al., and Schotzko et al., as Zhang et al. in view of Xi et al. disclose the process of determining a selection of a vector from a plurality of vectors using various measurement criteria (Zhang et al. [0058-0059]), specifically measuring the electrical delay of a plurality of vectors before measuring the capture threshold such that “an expedited test procedure is provided wherein only a subset of the total number of possible pacing vectors is initially tested to identify acceptable pacing vectors, thereby reducing the amount of time and effort needed to identify suitable vectors and, in particular, simplifying clinician workflow.” (Xi et al. [0006]).  Schotzko et al. teaches it is well known in the art to utilize a table to display results to a user ([0076]), such as electrode vectors each with different testing criteria parameters (“CRT efficacy, capture threshold, r-wave amplitude, impedance” Table 1), a user selecting vectors based on the displayed vectors and measurements ([0072]). Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  Zhang et al. does not expressly disclose wherein the unselected vectors from the plurality of vectors remain displayed in the table at the display screen using a different color than the selected first subset of the plurality of vectors.  Gilkerson et al. teaches a device in the same field of endeavor as the claimed invention where it is known in the art for a user interface 405 to display different vectors selectable by a user, including the inappropriate vector, stating it is equivalent in the art to either have the inappropriate vector to be absent (not displayed), or remain displayed but grayed out ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to try displaying the unselected or inappropriate vector in the table on the display screen in a different color as taught by Gilkerson et al. in order to provide a complete list of plurality vectors to the user that were considered during the process of facilitating selection of at least one vector for delivering electrical stimulation, such that the user may be able to view both selected and unselected vectors (in a different color to distinguish the two types of vectors), and since Gilkerson et al. teaches choosing to not display or display the unselected vectors are known equivalents in the art and such a modification would not alter the operation of the device and the results of such a modification be reasonably predictable.

Claims 3-4, 6, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2013/0289640) in view of Xi et al. (US PG Pub 2013/0261687) Schotzko et al. (US PG Pub 2012/0078320) and Gilkerson et al. (US PG Pub 2009/0157137) as applied to claims 1-2, 5, 7-10, 17, 19-22 above, and further in view of Tarin (US PG Pub 2008/0059492).
Regarding claims 3, 12-13, Zhang et al. further discloses measuring an electrical pacing impedance for each of the plurality of vectors using the electro-stimulation electrodes ([0059]) in addition to Zhang et al. and Xi et al. disclosing measuring the capture threshold and electrical delay  ([0037]).  Zhang et al. in view of Schotzko et al. disclose presenting in a table at the display screen, the vectors in rows of table and the plurality of measured criteria in separate columns of the table (Table 1, e.g. CRT efficacy, capture threshold, r-wave amplitude, impedance) but does not expressly disclose sort on the display screen the plurality of vectors based on a specific column, such as the measured electrical pacing impedance.  Tarin teaches a table of entries comprising at least a first and second column, where the first column is sorted by a criteria (e.g. last name) that triggers the sorting of the rows based on that first column ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to better organize the information for efficient visualization. 
Regarding claim 4, Zhang et al. is silent as to the table format of displaying the plurality of vectors in the table at the display screen, such as presenting the plurality of vectors in rows of the table, and to present the measured electrical delay in a first column of the table.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the electrical delay in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns, and more specifically the measured electrical delay in a first column of the table as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the electrical delay in the first column of the table and the plurality of vectors in rows of the table.  Zhang et al. does not expressly disclose the controller is further configured to: sort the rows of the table based on the measured electrical delay.  Tarin teaches a table of entries comprising at least a first and second column, where the first column is sorted by a criteria (e.g. last name) that triggers the sorting of the rows based on that first column ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to better organize the information for efficient visualization.
Regarding claim 6, Zhang et al. is silent as to the table format of displaying the plurality of vectors in the table at the display screen, such as presenting the plurality of vectors in rows of the table, and to present the measured electrical delay in a first column of the table.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the electrical delay in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns, and more specifically the measured electrical delay in a first column of the table as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the electrical delay in the first column of the table and the plurality of vectors in rows of the table.  Zhang et al. does not expressly disclose the controller is further configured to: sort the rows of the table based on the determined phrenic nerve stimulation threshold value.  Tarin teaches a table of entries comprising at least a first and second column, where a column is sorted by a criteria (e.g. last name) that triggers the sorting of the rows based on that column ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to better organize the information for efficient visualization.
Regarding claim 11, Zhang et al. does not expressly disclose displaying in the table on the display screen the plurality of vectors comprises displaying the plurality of vectors in rows of the table, and wherein the method further comprises: sorting the rows of the table on the display screen based on the measured electrical delay.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the measured criteria in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the measured criteria in columns and the plurality of vectors in rows of the table.  Tarin teaches a table of entries comprising at least a first and second column, where a column is sorted by a criteria (e.g. last name) that triggers the sorting of the rows based on that column ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to better organize the information for efficient visualization.
Regarding claims 15-16, Zhang et al. does not expressly disclose receiving a selection of a first column; in response to the receiving the selection of the first column, sorting the table by the selected first column; after receiving the selection of the first column, receiving a selection of a second column; and in response to the receiving the selection of the second column, sorting the table by the first column and if duplicate entries exist in the first column, sorting the duplicate entries by the selected second column.  Tarin teaches a table of entries comprising at least a first and second column, where the first column is sorted by a criteria (e.g. last name, state) and for entries with multiple last names, sorting then occurs by a second column criteria (e.g. first names, city) ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to help organize the information for efficient visualization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792